FILED
                                                                                June 14, 2022
                                                                                   released at 3:00 p.m.
                                   STATE OF WEST VIRGINIA                      EDYTHE NASH GAISER, CLERK
                                 SUPREME COURT OF APPEALS                      SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




In re M.J., N.K., A.K., and B.K.

No. 21-0591 (Putnam County Nos. 20-JA- 73 through 76)



                                MEMORANDUM DECISION



        Petitioner Mother E.J. by counsel Benjamin Freeman appeals the Circuit Court of Putnam
County’s June 9, 2021, order terminating her parental rights to M.J., N.K., A.K., and B.K.1 Both
the West Virginia Department of Health and Human Resources (DHHR), by counsel Patrick
Morrisey, Michael R. Williams, and Steven R. Compton, and the guardian ad litem, Rosalee Juba-
Plumley, filed responses in support of the circuit court’s order. On appeal, Mother argues that the
circuit court erred by adjudicating her as an abusive and neglectful parent and by terminating her
parental rights. We find a memorandum decision appropriate under Rule 21 of the Rules of
Appellate Procedure because this case presents no substantial question of law or fact.

        On August 1, 2020, the DHHR received a referral that Mother’s boyfriend, A.S., had
sexually abused Mother’s daughter, M.J, while residing in Mother’s home. The referral arose after
Mother took M.J. to the emergency room for evaluation the day another adult family member told
her that M.J. reported sexual abuse to them. 2 When CPS Worker Seth Greensage interviewed M.J.
on August 6, 2020, M.J. refused to talk about the alleged sexual abuse. But a few weeks later, on
September 16, 2020, Maureen Runyon, a qualified expert in forensic interviewing, interviewed
M.J. at the CAMC Child Advocacy Center in Charleston, West Virginia. There, M.J. reported
several occasions where A.S. sexually assaulted her, sometimes by intercourse. She also reported
that Mother knew of the allegations but did not believe her. The same day, Dr. Joan Philips, the
co-medical director of the Child Advocacy Center, physically examined M.J. and reported that her
findings strongly indicated sexual abuse. Based on the findings and consistent statements M.J.
later gave to a police investigator, the State charged A.S. with sexual assault, sexual abuse, and

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved. See e.g. In re K.H., 235 W. Va. 254,
773 S.E.2d 20 (2015); Melinda H. v. William R., 230 W. Va. 731, 742 S.E.2d 419 (2013); State v.
Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005).
       2
          The record does not provide the date Mother took M.J. to the emergency room, but
according to Mother’s testimony, she took M.J. the day she first learned of the allegations. The
DHHR and police investigations ensued after M.J.’s emergency room visit.
                                              1
sexual abuse by a parent, guardian, custodian, or person in a position of trust, and the police
arrested him on September 21, 2020.

        On September 29, 2020, Mr. Greensage interviewed Mother who reported that she
confronted A.S. and took M.J. to the hospital the day she learned of the allegations, and she
recounted several instances where M.J. had allegedly fabricated rape allegations against others.
On October 7, 2020, the DHHR filed an abuse and neglect petition against Mother alleging that
she physically and mentally abused M.J. and failed to provide necessitates to her children. The
petition also alleged, among other things, that Mother threw M.J. to the ground several times,
called her a bad daughter, and told her to “f**k off.”

         The circuit court held adjudicatory hearings on November 20, 2020, December 17, 2020,
and January 29, 2021. 3 Dr. Philips testified that M.J.’s physical exam revealed conditions “highly
suggestive of sexual abuse and it was consistent with the disclosure.” She also testified that
“[Mother] had some doubt that day” about whether the abuse happened. Patrolman Alecia Powell
of the Winfield Police Department testified that when she interviewed Mother, Mother said she
did not fully believe M.J. She also testified that officers found Mother with A.S. when they
executed the search and arrest warrants against A.S. Ms. Runyon testified about M.J.’s graphic
sexual assault disclosures and that M.J. reported overhearing Mother telling others “she is accusing
him of raping her.” Mr. Greensage testified that M.J. disclosed the sexual abuse to him at a
September 29, 2020, interview. Mother, during her testimony, denied physically abusing M.J.,
detailed a time when M.J. reported a false rape allegation while living with her grandmother in
Ohio, stated that she believed she took all necessary steps when she learned of M.J.’s allegations
against A.S., and claimed that she would cut all ties with A.S. And when asked “[s]o even after
you were informed of those physical findings that Doctor Philips found during her examination of
the child, you still didn’t believe [M.J.’s] disclosure; is that correct?,” she responded “[y]es, ma’am
that is right. Although I never told her that I did not believe her.”

        The circuit court adjudicated Mother as an abusive and neglectful parent on April 8, 2021,
finding that the medical evidence substantiated M.J.’s claims and that Mother did not believe M.J.
despite it. The circuit court specifically found that Mother “subjected [M.J.] to emotional injury”
by disbelieving her and put the other children at risk since they lived in the home when the abuse
occurred.

        On June 3, 2021, the circuit court conducted a dispositional hearing. Neither party
presented witnesses, but their counsel presented arguments. Mother’s counsel stated that “she’s
never come asking for an improvement period[]” and that “[Mother] understands she’s not going
to be in [M.J.’s] life. And really, that’s probably best for everyone involved. But I don’t think it’s
the same case with the three younger kids.” The DHHR stated during its argument that Mother

       3
          The circuit court heard testimony from different witnesses at each hearing and conducted
the hearings over the three separate dates for scheduling purposes and because Mother moved for
continuances to investigate facts related to witness testimony.


                                                  2
did not appear for one Multidisciplinary Team (MDT) meeting and denied responsibility when she
participated in later meetings. The guardian ad litem also argued that Mother denied all
responsibility at MDT meetings.

          On June 9, 2021, the circuit court terminated Mother’s parental rights. It found that
“[Mother] has failed to acknowledge any wrongdoing . . . ,” “is not amenable to treatment services
. . . ,” and that “[r]eunification . . . is not in the best interest of the children because [Mother] is . .
. unwilling to care for or provide for the children; . . . failed to acknowledge any wrongdoing
whatsoever; and . . . is not amenable to treatment services.”

         On appeal, Mother challenges the adjudication and the disposition orders and raises the
following assignments of error: (1) “the circuit court improperly considered expert testimony to
adjudge the petitioner to be an abusive and neglectful parent,” (2) “there is no evidence that the
petitioner ‘emotionally abused’ MJ . . . . ,” (3) “there is no evidence that the petitioner failed to
protect her children from [A.S.’s] alleged abuse and neglect,” and (4) termination was not the least
restrictive alternative.

        We have established the following standard of review for abuse and neglect appeals:

                         Although conclusions of law reached by a circuit court are
                 subject to de novo review, when an action, such as an abuse and
                 neglect case, is tried upon the facts without a jury, the circuit court
                 shall make a determination based upon the evidence and shall make
                 findings of fact and conclusions of law as to whether such child is
                 abused or neglected. These findings shall not be set aside by a
                 reviewing court unless clearly erroneous. A finding is clearly
                 erroneous when, although there is evidence to support the finding,
                 the reviewing court on the entire evidence is left with the definite
                 and firm conviction that a mistake has been committed. However, a
                 reviewing court may not overturn a finding simply because it would
                 have decided the case differently, and it must affirm a finding if the
                 circuit court's account of the evidence is plausible in light of the
                 record viewed in its entirety.[4]

         In her first assignment of error, Mother argues that the circuit court clearly erred by
ignoring certain testimony in favor of the expert testimony and that “the [c]ourt stated that it gave
the expert testimony greater weight because they are experts.”5 But the circuit court had no duty
to cite all testimony in its order. Instead, it had to make factual findings supported by the record.6

        4
           Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011) (quoting Syl. Pt. 1, In
Interest of Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996)).
        5
            Emphasis in original.
        6
            See W. Va. R. Civ. P. 52(a).
                                                     3
And we need not belabor the point that we give circuit courts wide discretion to weigh conflicting
testimony. 7 The circuit court gave the expert testimony more weight, and Mother fails to show
that the circuit court clearly erred by favoring it over the other witnesses’ testimonies.

        Mother also argues under her first assignment of error that the circuit court erred by relying
“on [Ms. Runyon’s] opinion that ‘she believed [M.J.] to be credible’ or Ms. Runyon’s and Dr.
Phillips[’s] opinions that ‘they believed the evidence pointed to the child, [M.J.], being sexually
abused by [A.S.].’” To support her contention, Mother cites a syllabus point from State v. Edward
Charles L. that provides:

                            Expert psychological testimony is permissible in cases
                    involving incidents of child sexual abuse and an expert may state an
                    opinion as to whether the child comports with the psychological and
                    behavioral profile of a child sexual abuse victim, and may offer an
                    opinion based on objective findings that the child has been sexually
                    abused. Such an expert may not give an opinion as to whether he
                    personally believes the child, nor an opinion as to whether the sexual
                    assault was committed by the defendant, as these would improperly
                    and prejudicially invade the province of the jury.[8]

        Mother asks us to reverse the circuit court for relying on testimony she failed to object to.
But “[w]here objections were not shown to have been made in the trial court, and the matters
concerned were not jurisdictional in character, such objections will not be considered on appeal.”9
Even so, Mother misplaces her reliance on Edward Charles L., because Dr. Philips testified about
her findings from a physical examination and did not “state an opinion as to whether the child
comports with the psychological and behavioral profile of a child sexual abuse victim.” And Ms.
Runyon’s testimony that she found M.J. credible did not “invade the province of the jury,”
considering Mother was not a criminal defendant in a jury trial. This Court expects a circuit court
judge who conducts a bench trial to disregard any inadmissible evidence when rendering a
decision. 10 And in this instance, the circuit court made factual findings recounting Ms. Runyon’s
testimony that included her statement that she found M.J.’s allegations credible, but it made no
finding that it relied on the testimony when rendering its decision. Instead, the circuit court’s


          7
        See e.g. In re S.S.-1, No. 21-0795, 2022 WL 710945, at *1-3 (W. Va. March 9, 2022)
(Memorandum Decision) (rejecting petitioner’s argument that the circuit court failed to give
“enough weight” to certain testimony).
          8
               Syl. Pt. 7, State v. Charles L. 183 W. Va. 641, 398 S.E.2d 123 (1990).
          9
               Syl. Pt. 1, State Rd. Comm’n v. Ferguson, 148 W. Va. 742, 137 S.E.2d 206 (1964).

          10
               State ex rel. Marshall Cty. Comm’n v. Carter, 225 W. Va. 68, 74, 689 S.E.2d 796, 802
(2010).

                                                      4
findings indicate that it relied on Dr. Philips’s and Ms. Runyon’s expert opinions about the
evidence showing that M.J. was sexually abused.


        Also relating to her first assignment of error, Mother argues that Dr. Phillips performed a
biased physical examination, because prior to it, she learned about M.J.’s “sexual assault disclosure
and that she identified her alleged abuser.” But while bias may prime impeachment evidence,
Mother cites no authority for her assertion that a doctor’s knowledge of a sexual assault allegation
invalidates a physical examination conducted during an investigation into the allegation. Indeed,
in most instances, a doctor would not physically evaluate a patient for evidence of sexual assault
absent a sexual assault allegation. Mother fails to show that the circuit court clearly erred by
considering the experts’ testimonies about the evidence supporting M.J.’s claims or by presuming
the validity of the physical examination.


       In her second assignment of error, Mother claims that the circuit court’s finding that she
emotionally abused M.J. “is not supported by the record, nor is there evidence that [Mother]
subjected any of her children to abuse and neglect.” She contends that the circuit court adjudicated
her based on “the thoughts in her own mind” since she claims she never told M.J. that she did not
believe her allegations. She also claims that “all that should have concerned the [c]ourt was
[Mother’s] conduct subsequent to [M.J.’s] disclosure.” And she reiterates her belief that she “did
what any parent should—she took her daughter to be examined and removed the potential threat
from her home.” Also, Mother also asks us to “dissect[] . . .[M.J.’s] credibility and truthfulness”
by considering that A.S. “has not been indicted for this ‘crime.’”


         We disagree with Mother’s contention that the evidence does not support the circuit court’s
finding of emotional abuse. The evidence certainly supports the circuit court’s finding that A.S.
sexually abused M.J., because M.J. reported that it happened, and a medical expert testified that
her evaluation substantiated the claim. The evidence, likewise, supports the circuit court’s finding
that M.J. knew her mother did not believe her and was emotionally injured by her Mother’s
conduct. The circuit court did not adjudicate Mother for unshared thoughts, as she contends; it
adjudicated her because it found that her boyfriend sexually abused M.J. and Mother denied that
it happened despite the contrary evidence. The DHHR presented evidence that officers located
Mother with A.S. when they arrested him and after Mother knew about M.J.’s allegations. The
objective evidence of her continued relationship with A.S.—despite knowledge of M.J.’s
allegation—and her consistent denial that A.S. sexually abused M.J. aligns with M.J.’s disclosure
that she knew her mom did not believe her. And Ms. Runyon’s testimony that “in my experience,
it also is emotionally as harmful, if not more so, that they’re not believed by their parent, can be
more detrimental than the actual abuse itself[]” supports the circuit court’s finding that Mother’s
manifest disbelief inflicted emotional injury upon M.J.


       Also, the circuit court disagreed with Mother’s claim that she did what “any parent should”
after M.J.’s disclosure—it refused to condone her continued association with the A.S. after
learning of M.J.’s medically substantiated sexual assault claims against him. Mother urges us to
                                                5
dissect M.J.’s credibility and reverse the circuit court based on the conflicting evidence that, among
other things, M.J. had a history of lying, “the other children did not believe [M.J.’s] allegations,”
that M.J. made unsubstantiated allegations about other conditions in the home, and Mother’s
testimony that “this entire quagmire was caused likely because she caught [M.J.] stealing money
from her purse shortly before these disclosures were made.” But as we have held “[a] reviewing
court cannot assess witness credibility through a record. The trier of fact is uniquely situated to
make such determinations and this Court is not in a position to, and will not, second guess such
determinations.” 11 Evidence supported the circuit court’s finding that Mother inflicted emotional
injury upon M.J. by disbelieving her substantiated allegations, and we refuse to disturb the finding.


        In her third assignment of error, Mother argues that the DHHR presented no evidence that
she failed to protect M.J., N.K., A.K., and B.K. But we have held that “termination of parental
rights of a parent of an abused child is authorized . . . where such nonparticipating parent supports
the other [custodian’s] version as to how a child’s injuries occurred, but there is clear and
convincing evidence that such version is inconsistent with the medical evidence.” 12 An abused
child is “[a] child whose health or welfare is being harmed or threatened by . . . [a] parent . . . who
knowingly or intentionally inflicts . . . emotional injury, upon the child or another child in the
home.” 13 When a circuit court uses abuse suffered by one child to terminate a parent’s rights to
children who live with that child, “the DHHR must [also] present clear and convincing evidence
that the [children’s]‘health or welfare is harmed or threatened.’” 14 In this instance, the evidence
supports the circuit court’s finding that A.S. sexually abused M.J. in Mother’s home, Mother
consistently denied that it happened, and Mother supported A.S.’s innocence despite M.J.’s
contrary allegations and the medical evidence that supported them. And we will not disturb the
circuit court’s supported finding “[i]f the [circuit] court’s account of the evidence is plausible in
light of the record viewed in its entirety.”15 So, the circuit court acted within its discretion by
finding that “even though the children. [A.K., N.K., and B.K.] were not direct victims of abuse by
[Mother], they were at risk of being abused and are abused children under W. Va. Code § 49-1-
201.”




       11
         In re J.F., No. 16-0851, 2017 WL 923431, at *3 (W. Va. February 21, 2017) (quoting
Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d 531, 538 (1997)).
       12
            Matter of Scottie D., 185 W. Va. 191, 197, 406 S.E.2d 214, 220 (1991).
       13
            W. Va. Code § 49-1-201 (emphasis added).
       14
            In re Christina L., 194 W. Va. 446, 452, 460 S.E.2d 692, 698 (1995).
       15
         Tiffany Marie S., 196 W. Va. at 231, 470 S.E.2d at 186 (citing In re Jonathan Michael
D., 194 W. Va. 20, 25, 459 S.E.2d 131, 133 (1995)).

                                                  6
       Mother’s final assignment of error asserts that the circuit court erred by terminating her
parental rights because less restrictive alternatives existed. But we have held that

                         [t]ermination of parental rights, the most drastic remedy
                under the statutory provision covering the disposition of neglected
                children . . . may be employed without the use of intervening less
                restrictive alternatives when it is found that there is no reasonable
                likelihood . . . that conditions of neglect or abuse can be substantially
                corrected.[16]

       There is no reasonable likelihood under West Virginia Code § 49-4-604(d) when “the
abusing adult or adults have demonstrated an inadequate capacity to solve the problems of abuse
or neglect on their own or with help.” 17 And we have reiterated that

                        [i]n order to remedy the abuse and/or neglect problem, the
                problem must first be acknowledged. Failure to acknowledge the
                existence of the problem, i.e., the truth of the basic allegation
                pertaining to the alleged abuse and neglect or the perpetrator of said
                abuse and neglect, results in making the problem untreatable and in
                making an improvement period an exercise in futility at the child’s
                expense.[18]

        In this instance, Mother denied—and continues to deny, despite the circuit court’s
conclusive finding—that A.S. sexually abused M.J., denied that she emotionally abused M.J. by
disbelieving her substantiated claims, did not request an improvement period, and refused all
services. Her conduct demonstrated an inadequate capacity to solve the problem or prevent future
abuse, and the circuit court acted within its discretion by finding no reasonable likelihood that she
could improve the conditions of abuse and neglect.

        Evidence supported the circuit court’s finding that A.S. sexually abused M.J., that Mother
disbelieved M.J despite medical evidence substantiating her claims, that M.J. knew of Mother’s
disbelief, and that the disbelief emotionally injured M.J. Also, evidence supported the circuit
court’s finding that the abuse M.J. suffered posed a risk to the health and welfare of the other
children in the home—especially considering Mother denied any problems throughout these


       16
           Syl. Pt. 5, In re Kristen Y., 227 W. Va. 558, 712 S.E.2d 55 (2011) (quoting Syl. Pt. 2, In
re R.J.M., 164 W. Va. 496, 266 S.E.2d 114 (1980)).
       17
            W. Va. Code § 49-4-604(d).
       18
         In re Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (quoting In re: Charity
H., 215 W. Va. 208, 217, 599 S.E.2d 631, 640 (2004)) (citation omitted).


                                                   7
proceedings. And the circuit court did not clearly err by terminating Mother’s parental rights. Her
failure to acknowledge the problems demonstrated an inadequate capacity to solve them.

                                                                                      Affirmed.

ISSUED: June 14, 2022

CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead

DISSENTING:

Justice William R. Wooton

Justice C. Haley Bunn, not participating


No. 21-0591 – In re: M. J., et al

WOOTON, J., dissenting:

                The majority improperly affirms the circuit court’s termination of petitioner’s
parental rights to three additional children in the home who were not the subject of the allegations
of abuse. While rights to other children in the home who are not direct subjects of abuse may be
terminated, our caselaw is clear that the court may not do so without undertaking an individual
assessment of whether their “‘health or welfare is harmed or threatened‘” and termination is in
their best interests. See In re Christina L., 194 W. Va. 446, 452, 460 S.E.2d 692, 698 (1995).
Here, the circuit court terminated petitioner’s rights to these other children in absence of any such
analysis and without even requiring DHHR to present evidence in support. Accordingly, I
respectfully dissent. 1


       1
         Because petitioner is ostensibly amenable to M. J. remaining in a placement outside of
the home requiring adjudication as a prerequisite, I yield to the majority’s affirmance of
petitioner’s adjudication and termination as to M. J. However, I take issue with its insubstantial
analysis of petitioner’s assertion of error as to the expert’s testimony regarding M. J.’s credibility
and the circuit court’s unmistakable reliance upon it. More specifically, I caution against relying
upon the majority’s suggestion that a circuit court may merely “disregard” inadmissible evidence,
particularly as pertains to expert witnesses. West Virginia Code § 49-4-603 (2015) makes clear
that expert testimony in the context of abuse and neglect proceedings is “subject to . . . the rules
of evidence.” Here, the circuit court specifically and repeatedly referenced Ms. Runyon’s
improper testimony that she found M. J. credible and any suggestion that its order did not indicate
                                                    8
               First, in violation of this Court’s recent admonition, DHHR and the guardian ad
litem sought and obtained termination of petitioner’s parental rights, but neither presented
witnesses nor offered other materials into evidence in support. See In re K. S., No. 20-1030, 2022
WL 1223231, at *7 (W. Va. Apr. 26, 2022) (memorandum decision) (vacating disposition where
DHHR failed to offer evidence at dispositional hearing). The circuit court below informally
referenced having previously received DHHR’s “case plans” and “court summary”; however, none
of these items appear in the appendix record nor appear to have been formally admitted into
evidence below. Regardless, the majority presumes to affirm the circuit court’s disposition without
any idea what these informally received materials contain and in the absence of any evidence being
presented at the dispositional hearing.

                More specifically, the circuit court terminated, and the majority affirms, on the
basis of petitioner’s unsubstantiated “refusal” of services and lack of participation with multi-
disciplinary meetings. However, only the guardian ad litem’s report cursorily states that petitioner
had not participated in unspecified “services” or attended multi-disciplinary team meetings; none
of these assertions are supported by any evidence at the dispositional hearing or elsewhere in the
record.2 In fact, during the hearing, the guardian ad litem contradicted her report, stating that
petitioner had attended one multi-disciplinary team meeting in May. More importantly for
purposes of this Court’s analysis, there is no evidence whatsoever in the record that petitioner was
offered “services,” what those services were, or whether and why they were declined. Given the
circuit court’s near-exclusive focus on the refusal of services to terminate, this paucity of evidence
directly violates our holding that “the burden of proof in a child neglect or abuse case does not


“reliance” on that testimony is disingenuous. In fact, it was because of petitioner’s skepticism in
the face of the expert’s opinion that M. J. was credible that the circuit court adjudicated her in the
first instance.

        While this Court has not had occasion to extend the rule expressed in Syllabus Point seven
of State v. Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990) forbidding experts from opining on
a child abuse victim’s credibility to abuse and neglect proceedings, this is a fairly universally
recognized rule. See Gore, Amy G., et al, “CREDIBILITY OF WITNESSES,” 31A Am. Jur. 2d Expert
and Opinion Evidence § 137 (“Expert testimony on the psychological and emotional traits of abuse
victims is typically admissible so long as the witness makes no comment on the alleged victim’s
credibility.”); Amendola, Francis C., et al, “EXPERT TESTIMONY ON CHILD SEXUAL ABUSE OR
BATTERED CHILD SYNDROME,” 23A C.J.S. Criminal Procedure and Rights of Accused § 1506
(“When particularized testimony concerning a specific victim's credibility is offered, it must be
rejected because it usurps the decision-making function of the jury and, therefore, is
inadmissible.”); (“Social workers’ testimony as to their interviews with children, and their
conclusions that children were the victims of sexual abuse, have been held to constitute improper
vouching on the credibility of the children, during a prosecution for sexual abuse and attempted
sexual abuse.”).
       2
         Notably, the guardian ad litem’s report further incorrectly states that petitioner was
adjudicated for “failure to protect” M. J. from sexual abuse and failure to provide “food, shelter,
and support[.]”—none of which is borne out by the record at any point.
                                                 9
shift from the [DHHR] to the parent, guardian or custodian of the child. It remains upon the
[DHHR] throughout the proceedings.” Syl. Pt. 2, in part, In re S. C., 168 W. Va. 366, 284 S.E.2d
867 (1981). For purposes of this Court’s review, the DHHR and circuit court must create a record
that permits the Court to exercise its standard of review rather than simply rubber-stamping the
circuit court’s decision, content that the circuit court was apparently satisfied with the parties’
offerings. See State v. Michael M., 202 W. Va. 350, 360, 504 S.E.2d 177, 187 (1998) (remanding
where court made post-termination award “without hearing evidence and making conclusions
under the applicable standards.”); In re Michael Ray T., 206 W. Va. 434, 443, 525 S.E.2d 315, 324
(1999) (“[P]arties are duty-bound to preserve evidence in the record to ensure that this Court may
conduct a complete review of the challenged lower court proceedings.”).

               Not surprisingly, the court’s dispositional order reflects this absence of evidence
and factual support for termination as to the siblings, generically stating as to all children
collectively that petitioner is “presently unwilling and/or unable to provide adequately for the
needs of the children[.]” The order finds that petitioner had “not availed herself of any treatment
services and is not amenable to treatment services”—evidence of which cannot be found in the
appendix record. The order even specifically states that DHHR “has offered numerous services to
the respondent mother; however, she has failed to participate with the same” yet this Court is
without any information as to what the circuit court was referring. (Emphasis added).

                The evidentiary insufficiency aside, the circuit court’s collective treatment of the
children most markedly runs afoul of our caselaw. The dispositional order finds that termination
of petitioner’s parental rights was in the children’s collective best interests because petitioner failed
to acknowledge wrongdoing by not believing M. J.’s allegations and did not “avail[] herself of any
treatment services.” Nowhere in the order, transcript of the dispositional hearing, or elsewhere in
the appendix record is there any evidence that 1) the individual risk to the health and welfare of N.
K., A. K., and B. K. or 2) their best interests were evaluated or considered independently of M.
J.’s.

                It is in this collective treatment of the children that the circuit court and majority
most profoundly miss the mark. This collective treatment stems from a failure to carefully examine
the case upon which the circuit court relied in terminating petitioner’s rights to the siblings—
Christina L. In that case, this Court noted that the definition of “abused child” statutorily includes
other children in the home of an abused child, but who were not the direct subject of abuse:

                “Abused child” means:

                (1) A child whose health or welfare is being harmed or threatened
                by:

                (A) A parent, guardian, or custodian who knowingly or intentionally
                inflicts, attempts to inflict, or knowingly allows another person to
                inflict, physical injury or mental or emotional injury, upon the child
                or another child in the home. . . .



                                                   10
W. Va. Code § 49-1-201 (2018) (emphasis added). As a result, the Christina L. Court found that
“there need not be a showing by the Department that each child in the home is directly abused,
either sexually or physically, before termination of parental rights is sought.” Id. at 452, 460
S.E.2d at 698. Accordingly, the Court issued the following syllabus point:

                      Where there is clear and convincing evidence that a child has
               suffered physical and/or sexual abuse while in the custody of his or
               her parent(s), guardian, or custodian, another child residing in the
               home when the abuse took place who is not a direct victim of the
               physical and/or sexual abuse but is at risk of being abused is an
               abused child under W. Va. Code, 49-1-3(a) (1994).

Id., 194 W. Va. 446, 460 S.E.2d 692, syl. pt. 2 (emphasis added). 3

               The passage of Christina L. which should have guided the circuit court and
majority’s analysis is nowhere to be found in the order or opinion. However, upon issuing the
above syllabus point, the Christina L. Court made the following critical caveat, rejecting any
argument that the rights to other children in the home must necessarily be terminated and requiring
an individualized assessment as to the risk presented to other children:

               We decline, however, to adopt a blanket rule that parental rights
               must be terminated to all the children residing in the home based
               merely on the finding that one child is abused. We do not believe
               this result was intended under the statute. Under W. Va. Code, 49-
               1-3(a), the Department must present clear and convincing evidence
               that the child’s “health or welfare is harmed or threatened.”

Id. at 452, 460 S.E.2d at 698.

                The circuit court provided no support for its conclusion that by virtue of the highly
fact-specific circumstances involving M. J., the other children were somehow “at risk” for similar
“emotional abuse.” Christina L. makes clear that as to physical or sexual abuse, the likelihood of
abuse to other children in the home is fairly apparent. Nonetheless, it makes clear that the
associated risk to those children—regardless of the nature of the risk—must be proven by DHHR
by clear and convincing evidence. Here, DHHR offered no evidence whatsoever as to the other
children, who were scarcely even mentioned in the dispositional hearing. Given the very fact-
specific nature of the underlying allegations, extending the “risk” of “emotional abuse” under these
facts to other children in the home simply does not follow.

               It is fundamental to our abuse and neglect jurisprudence that “[w]here a trial court
order terminating parental rights merely declares that there is no reasonable likelihood that a parent
can eliminate the conditions of neglect, without explicitly stating factual findings in the order or

       3
         It is not clear why emotional abuse was not included in the syllabus point; however, the
rationale for the holding would apply equally to any of the types of abuse outlined in the statutory
definition.
                                                11
on the record supporting such conclusion, . . . the order is inadequate.” Syl. Pt. 4, in part, In re
Edward B., 210 W. Va. 621, 558 S.E.2d 620 (2001). Both the order and the proceedings below
were wholly inadequate to make the necessary findings and analysis as to termination of
petitioner’s rights to other children in the home. Because the majority affirms the circuit court’s
failure to require DHHR to adduce sufficient evidence as to the threat of harm to the three siblings’
health and welfare and independently assess their best interests, I respectfully dissent.




                                                 12